Storrs, J.
There can be no doubt that the right to occupy the demanded premises, with the building thereon, which the defendant claimed under the verbal license of the plaintiffs, would constitute an interest in land, and that, therefore, under the provisions of our statute of frauds, it was not conveyed to. the defendant. Such license was revocable at the will of the plaintiffs, although it was a justification for what was done by the defendant under it before its revocation.
*242But the ground for a new trial on which the defendant mainly insists, is, that as he, by erecting his building, acted and expended his money under the license, and such expenditure would be lost by the subsequent determination of it, it was thenceforth irrevocable by the plaintiffs, on the ground that they were precluded thereby from disputing its validity as a grant. The recent case of Foot v. The New Haven and Northampton R. R. Co., 23 Conn. R., 214, in which we had occasion to examine this precise question, is decisive against the defendant on this claim. If the defendant has any remedy, it is not at law, but in equity.
A new trial is not advised.
In this opinion, the other judges, Waite and Hinman, concurred.
New trial not granted.